Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 01/07/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Sperry, Esq.  on 04/08/2022.
The claims have been amended as follows: 
1. (Currently Amended) A surgical system, comprising: a first pledget configured to be implanted in a body of a patient, the first pledget having an inner lumen extending therethrough such that the first pledget is cannulated, the first pledget having a longitudinal axis, the first pledget having a first plurality of holes formed through a sidewall of the first pledget on a first side thereof, the first pledget having a second plurality of holes formed through the sidewall of the first pledget on a second side thereof, the first side being opposite to the second side, and each of the first plurality of holes being aligned with a corresponding one of the second plurality of holes, wherein the inner lumen has a first constant diameter in a distal portion of the first pledget and a second, larger constant diameter in a proximal portion of the first pledget; a needle having the first pledget slidably and releasably seated thereon, the needle having a sharp distal tip that is located distally beyond the first pledget slidably and releasably seated on the needle, and a suture extending through the first plurality of holes and the second plurality of holes, the suture being pinched in a press fit between the first pledget and the needle.
Claim 1 was amended to correct an informality.
Allowable Subject Matter
Claims 1-6, 8-12, 15, 19, 20, 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to recite a needle having a first pledget slidably releasbly seated thereon, the needle having a sharp distal tip that is located distally beyond the first pledget slidably and releasbly seated on the needle, and a suture being pinched in a press fit between the first pledget and the needle. Claim 8 recites wherein a junction between the first and second constant diameters defines a step within the inner lumen, and the needle has a distal-facing stop surface thereon abutting the step. Claim 9 recites the needle also has the second pledge slidably and releasably seated therein. Claim 10 recites wherein the pledget is seated on the needle distal to the second pledget. Claim 19 recites wherein the cannula further includes a stationary disc that is distal to the proximal cap and that is proximal to the distal retention feature; and the proximal cap includes a rotatable disc; the rotation of the proximal cap includes rotation of the rotatable disc relative to the stationary disc. Claim 15 recites wherein the second suture extends through the first plurality of holes of the second pledget and the second plurality of holes of the second pledget.
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771